DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15-16 and 18-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US 2017/0077975 A1).


	Regarding claim 15, Wang teaches a method of adaptive generation of a profile package ([0128], “SM-DP is configured to generate a profile, where the profile is a general term for a series of files, data, and applications that are on an eUICC and are related to a mobile network operator (Mobile Network Operator, MNO for short)”),  
	said profile package being constructed to, when being downloaded to an eUICC and installed in the eUICC, install a profile in the eUICC ([0299], “SM-DP further includes a transmitter 64, configured to send a profile download request to an SM-SR, where the download request includes an identifier of a to-be-downloaded profile and an identifier of the first eUICC”; [0302], “to-be-downloaded profile is compatible with the type of the radio access technology RAT supported by the first terminal”); 
the method comprising the steps: 
(1) provide a profile description ([0047], “sending (~providing), by the SM-SR, the capability information (~profile description) of the first terminal to the SM-DP(~transfer server), so that the SM-DP generates a profile according to obtained  (~provided) subscription data and the capability information (~profile description) of the first terminal”); 
(2) at a data preparation server, provide profile data ([0047], “sending, by the SM-SR (~data preparation server), the capability information of the first terminal to the SM-DP, so that the SM-DP generates a profile according to obtained subscription data (~profile data) and the capability information of the first terminal”); 
(3) provide the profile description with the profile data and execute the profile description together with the profile data to generate a profile package ([0047], “sending, by the SM-SR (~data preparation server), the capability information of the first terminal to the SM-DP, so that the SM-DP (~transfer server) generates a profile (~generates a profile package) according to (~by executing) obtained (~retrieved) subscription data (~profile data) and the capability information (~profile description) of the first terminal”); 
the method wherein: 
Steps (1) and (3) being performed at a transfer server ([0047], “sending (~providing), by the SM-SR, the capability information (~profile description) of the first terminal to the SM-DP(~transfer server), so that the SM-DP generates a profile according to obtained (~provided) subscription data and the capability information (~profile description) of the first terminal”; [0047], “sending, by the SM-SR, the capability information of the first terminal to the SM-DP (~transfer server), so that the SM-DP (~transfer server) generates a profile (~generates a profile package) according to (~by executing) obtained (~retrieved) subscription data (~profile data) and the capability information (~profile description) of the first terminal”) configured to download profile packages to eUICCs ([0299], “SM-DP (~transfer server) further includes a transmitter 64, configured to send a profile download request to an SM-SR, where the download request includes an identifier of a to-be-downloaded profile and an identifier of the first eUICC (~identifier of the first eUICC to download the profile to)”; [0302], “to-be-downloaded profile is compatible with the type of the radio access technology RAT supported by the first terminal”), and by: 
In step (1), at the transfer server: 
 	(1.1) provide multiple different profile descriptions relating to different configurations of an eUICC and/or of a target device hosting the eUICC or constructed to host the eUICC ([0282], “capability information (~multiple different profile descriptions) of the first terminal includes one or more of the following: a type of a radio access technology RAT supported by the first terminal (~a configuration of a target device hosting the eUICC), a concurrent working capability of a radio access technology supported by the first terminal (~a configuration of a target device hosting the eUICC), type information of the first terminal (~a configuration of a target device hosting the eUICC), whether the first terminal supports a packet switched PS domain service, and whether the first terminal supports a circuit switched CS domain service”); 
(1.2) receive configuration information on a target eUICC or/and on a target device hosting the eUICC or constructed to host the eUICC ([0047], “sending, by the SM-SR, the capability information (~configuration information) of the first terminal to the SM-DP(~transfer server), so that the SM-DP generates a profile according to obtained (~received) subscription data and the capability information (~configuration information) of the first terminal”, wherein capability information = profile description = configuration information); 
([0187], “determined, in the following manner, whether the to-be-downloaded profile can pass compatibility check, which includes, for example, determining, according to the status information of the first eUICC, whether the first eUICC is qualified, and determining whether content of the to-be-downloaded profile matches the capability information (~includes one of a multiple different profile descriptions) of the first terminal”; [0178], “receiving (~retrieving), by the SM-SR, a capability matching response returned by the first eUICC, where the capability matching response includes the capability information (~includes one of a multiple different profile descriptions) of the first terminal”; [0179], “SM-SR sends the capability matching request to the first eUICC, so that the first eUICC responds to the capability matching request, adds the capability information (~includes one of a multiple different profile descriptions) of the first terminal to the capability matching response, and optionally, may further add the current status information of the first eUICC”; [0282], “capability information (~multiple different profile descriptions) of the first terminal includes one or more of the following: a type of a radio access technology RAT supported by the first terminal (~a configuration of a target device hosting the eUICC), a concurrent working capability of a radio access technology supported by the first terminal (~a configuration of a target device hosting the eUICC), type information of the first terminal (~a configuration of a target device hosting the eUICC), whether the first terminal supports a packet switched PS domain service, and whether the first terminal supports a circuit switched CS domain service”); 
After step (2), at the transfer server: 
(2.1) receive the profile data from the data preparation server ([0047], “sending, by the SM-SR (~data preparation server), the capability information of the first terminal to the SM-DP (~transfer server), so that the SM-DP (~transfer server) generates a profile according to obtained subscription data (~profile data) and the capability information of the first terminal”); 
In step (3), at the transfer server, execute the retrieved matching profile description together with the profile data to generate the profile package, therein retrieving a matching profile description, so as to achieve adaptive generation of the profile package ([0047], “sending, by the SM-SR (~data preparation server), the capability information of the first terminal to the SM-DP, so that the SM-DP (~transfer server) generates a profile (~generates a profile package) according to obtained (~retrieved) subscription data (~profile data) and the capability information (~profile description) of the first terminal”).  

Regarding claim 16, Wang teaches a method of adaptive generation of a code package ([0128], “SM-DP is configured to generate a profile (~code package), where the profile is a general term for a series of files, data, and applications that are on an eUICC and are related to a mobile network operator (Mobile Network Operator, MNO for short)”), 
([0299], “SM-DP further includes a transmitter 64, configured to send a profile (~code package) download request to an SM-SR, where the download request includes an identifier of a to-be-downloaded profile and an identifier of the first eUICC (~device)”; [0302], “to-be-downloaded profile is compatible with the type of the radio access technology RAT supported by the first terminal”); the method comprising the steps: 
(1) provide a code description ([0047], “sending (~providing), by the SM-SR, the capability information (~code description) of the first terminal to the SM-DP(~transfer server), so that the SM-DP generates a profile according to obtained (~provided) subscription data and the capability information (~code description) of the first terminal”); 
(2) at a data preparation server, provide code data ([0047], “sending, by the SM-SR (~data preparation server), the capability information of the first terminal to the SM-DP, so that the SM-DP generates a profile according to obtained subscription data (~code data) and the capability information of the first terminal”); 
(3) provide the code description with the code data and execute the code description together with the code data to generate a code package ([0047], “sending, by the SM-SR (~data preparation server), the capability information of the first terminal to the SM-DP, so that the SM-DP (~transfer server) generates a profile (~generates a code package) according to (~by executing) obtained (~retrieved) subscription data (~code data) and the capability information (~code description) of the first terminal”); 
the method wherein: 
Steps (1) and (3) being performed at a transfer server ([0047], “sending (~providing), by the SM-SR, the capability information (~code description) of the first terminal to the SM-DP(~transfer server), so that the SM-DP generates a profile according to obtained (~provided) subscription data and the capability information (~code description) of the first terminal”; [0047], “sending, by the SM-SR, the capability information of the first terminal to the SM-DP (~transfer server), so that the SM-DP (~transfer server) generates a profile (~generates a code package) according to (~by executing) obtained (~retrieved) subscription data (~code data) and the capability information (~code description) of the first terminal”) configured to download code packages to devices ([0299], “SM-DP (~transfer server) further includes a transmitter 64, configured to send a profile (~code) download request to an SM-SR, where the download request includes an identifier of a to-be-downloaded profile (~code) and an identifier of the first eUICC (~identifier of the first eUICC to download the code to)”; [0302], “to-be-downloaded profile (~code) is compatible with the type of the radio access technology RAT supported by the first terminal”), and by: 
In step (1), at the transfer server: 
(1.1) provide multiple different code descriptions relating to different configurations of a device ([0282], “capability information (~different code descriptions) of the first terminal includes one or more of the following: a type of a radio access technology RAT supported by the first terminal (~a configuration of a target device is a configuration of eUICC (~device) in the target device), a concurrent working capability of a radio access technology supported by the first terminal (~a configuration of a target device is a configuration of eUICC (~device) in the target device), type information of the first terminal (~a configuration of a target device is a configuration of eUICC (~device) in the target device), whether the first terminal supports a packet switched PS domain service, and whether the first terminal supports a circuit switched CS domain service”); 
(1.2) receive configuration information on a target device ([0047], “sending, by the SM-SR, the capability information (~configuration information) of the first terminal to the SM-DP(~transfer server), so that the SM-DP generates a profile according to obtained (~received) subscription data and the capability information (~configuration information) of the first terminal”, wherein capability information = profile description = configuration information); 
(1.3) retrieve, out of the multiple different code descriptions, a code description matching with respect to the received configuration information ([0187], “determined, in the following manner, whether the to-be-downloaded profile can pass compatibility check, which includes, for example, determining, according to the status information of the first eUICC, whether the first eUICC is qualified, and determining whether content of the to-be-downloaded profile matches the capability information (~includes one of a multiple different code descriptions) of the first terminal”; [0178], “receiving (~retrieving), by the SM-SR, a capability matching response returned by the first eUICC, where the capability matching response includes the capability information (~includes one of a multiple different code descriptions) of the first terminal”; [0179], “SM-SR sends the capability matching request to the first eUICC, so that the first eUICC responds to the capability matching request, adds the capability information (~includes one of a multiple different code descriptions) of the first terminal to the capability matching response, and optionally, may further add the current status information of the first eUICC”; [0282], “capability information (~multiple different code descriptions) of the first terminal includes one or more of the following: a type of a radio access technology RAT supported by the first terminal (~a configuration of a target device hosting the eUICC), a concurrent working capability of a radio access technology supported by the first terminal (~a configuration of a target device hosting the eUICC), type information of the first terminal (~a configuration of a target device hosting the eUICC), whether the first terminal supports a packet switched PS domain service, and whether the first terminal supports a circuit switched CS domain service”); 
After step (2), at the transfer server: 
(2.1) receive the profile data from the data preparation server ([0047], “sending, by the SM-SR (~data preparation server), the capability information of the first terminal to the SM-DP (~transfer server), so that the SM-DP (~transfer server) generates a profile according to obtained subscription data (~profile data) and the capability information of the first terminal”); 
In step (3), at the transfer server, execute the retrieved matching code description together with the code data to generate the code package, therein retrieving ([0047], “sending, by the SM-SR (~data preparation server), the capability information of the first terminal to the SM-DP, so that the SM-DP (~transfer server) generates a profile (~generates a code package) according to obtained (~retrieved) subscription data (~code data) and the capability information (~code description) of the first terminal”).  

	Regarding claim 18, Wang teaches the method according to claim 15, wherein, in step (1.2), 
 	the configuration information is received from one or several of the following instances: 
 	the target eUICC; 
 	the device; 
 	the data preparation server, particularly an internal record of the data preparation server ([0047], “sending, by the SM-SR (~data preparation server), the capability information (~configuration information) of the first terminal to the SM-DP(~transfer server), so that the SM-DP generates a profile according to obtained (~received) subscription data and the capability information (~configuration information) of the first terminal”, wherein capability information = profile description = configuration information); 
 	a MNO server of a Mobile Network Opera-tor MNO.  

([0282], “capability information (~configuration information) of the first terminal includes one or more of the following: a type of a radio access technology RAT supported by the first terminal (~a parameter), a concurrent working capability of a radio access technology supported by the first terminal (~a parameter), type information of the first terminal (~a parameter), whether the first terminal supports a packet switched PS domain service, and whether the first terminal supports a circuit switched CS domain service”).  

 	Regarding claim 20, Wang teaches the method according to claim 19, wherein: 
 	the parameters of the parameter set are identified as either mandatory or optional parameters ([0282], “capability information (~a mandatory parameter set) of the first terminal includes one or more of the following: a type of a radio access technology RAT supported by the first terminal (~a mandatory parameter), a concurrent working capability of a radio access technology supported by the first terminal (~a mandatory parameter), type information of the first terminal (~mandatory parameter), whether the first terminal supports a packet switched PS domain service, and whether the first terminal supports a circuit switched CS domain service”; [0134], “Further optionally, after receiving the capability information that is of the terminal in which the eUICC is embedded and that is sent by the eUICC, and the optionally included current status information (~optional parameter) of the eUICC, the SM platform further updates the capability information (~mandatory parameter set) of the terminal and the 
optionally included current status information of the eUICC to an eUICC information set EIS of the eUICC, and manages the profile on the eUICC or generates a profile or manages the eUICC according to the updated EIS”); 
 	the parameter set comprises at least mandatory parameters ([0282], “capability information (~a mandatory parameter set) of the first terminal includes one or more of the following: a type of a radio access technology RAT supported by the first terminal (~a mandatory parameter), a concurrent working capability of a radio access technology supported by the first terminal (~a mandatory parameter), type information of the first terminal (~mandatory parameter), whether the first terminal supports a packet switched PS domain service, and whether the first terminal supports a circuit switched CS domain service”), and 
 	optionally in addition also optional parameters ([0134], “Further optionally, after receiving the capability information that is of the terminal in which the eUICC is embedded and that is sent by the eUICC, and the optionally included current status information (~optional parameter) of the eUICC, the SM platform further updates the capability information (~mandatory parameter set) of the terminal and the optionally included current status information of the eUICC to an eUICC information set EIS of the eUICC, and manages the profile on the eUICC or generates a profile or manages the eUICC according to the updated EIS”; [0133], “current status information (~optional parameters) includes, for example, current available storage space and a status of each profile inside the eUICC such as an active state or an inactive state”); 
 	the profile description is retrieved based on the mandatory parameters ([0047], “sending, by the SM-SR (~data preparation server), the capability information of the first terminal to the SM-DP, so that the SM-DP (~transfer server) generates a profile (~generates a profile package) according to obtained (~retrieved) subscription data (~profile data) and the capability information (~profile description) of the first terminal”; [0282], “capability information (~a mandatory parameter set) of the first terminal includes one or more of the following: a type of a radio access technology RAT supported by the first terminal (~a mandatory parameter), a concurrent working capability of a radio access technology supported by the first terminal (~a mandatory parameter), type information of the first terminal (~mandatory parameter), whether the first terminal supports a packet switched PS domain service, and whether the first terminal supports a circuit switched CS domain service”); and 
 	in case optional parameters are contained in the parameter set, the retrieved profile description is adapted based on the optional parameters (capability information (~parameter set/profile description) is updated based on optionally included current status information (~optional parameters) (see [0134]); [0047], “sending, by the SM-SR (~data preparation server), the capability information of the first terminal to the SM-DP, so that the SM-DP (~transfer server) generates a profile (~generates a profile package) according to obtained (~retrieved) subscription data (~profile data) and the capability information (~profile description) of the first terminal”; [0134], “Further optionally, after receiving the capability information that is of the terminal in which the eUICC is embedded and that is sent by the eUICC, and the optionally included current status information (~optional parameter) of the eUICC, the SM platform further updates the capability information (~mandatory parameter set) of the terminal and the optionally included current status information of the eUICC to an eUICC information set EIS of the eUICC, and manages the profile on the eUICC or generates a profile or manages the eUICC according to the updated EIS”).  

 	Regarding claim 21, Wang teaches the method according to claim 19, 
 	wherein the parameter set comprises one or several of the following parameters: 
 	parameters characteristic of the target eUICC; 
 	parameters characteristic of the target device ([0282], “capability information of the first terminal (~parameters characteristic of the target device) includes one or more of the following: a type of a radio access technology RAT supported by the first terminal (~a parameter characteristic of the target device), a concurrent working capability of a radio access technology supported by the first terminal (~a parameter characteristic of the target device), type information of the first terminal (~a parameter characteristic of the target device), whether the first terminal supports a packet switched PS domain service, and whether the first terminal supports a circuit switched CS domain service”).  

 	Regarding claim 22, Wang teaches the method according to claim 21, 

 	one or several parameters indicating eUICC capabilities of the target eUICC; 
 	one or several parameters indicating device capabilities the target device ([0282], “capability information of the first terminal (~parameters indicating device capabilities of the target device) includes one or more of the following: a type of a radio access technology RAT supported by the first terminal (~a parameter indicating device capability of the target device), a concurrent working capability of a radio access technology supported by the first terminal (~a parameter indicating device capability of the target device), type information of the first terminal (~a parameter indicating device capability of the target device), whether the first terminal supports a packet switched PS domain service, and whether the first terminal supports a circuit switched CS domain service”); 
 	one or several eUICC certificates of the target eUICC; 
 	an eUICC identifier of the target eUICC; 
 	an Integrated Circuit Card Identifier or comparable unique electronic serial number of the target eUICC; 
 	an International Mobile Station Equipment Identity of the target device.  

 	Regarding claim 23, Wang teaches the method according to claim 15, wherein the configuration information of step (2) comprises configuration information on the target eUICC and/or configuration information on the target device ([0282], “capability information of the first terminal (~configuration information on the target device) includes one or more of the following: a type of a radio access technology RAT supported by the first terminal (~a configuration information on the target device), a concurrent working capability of a radio access technology supported by the first terminal (~a configuration information on the target device), type information of the first terminal (~a configuration information on the target device), whether the first terminal supports a packet switched PS domain service, and whether the first terminal supports a circuit switched CS domain service”).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Spelta (US 2009/0221278 A1).

Regarding claim 17, Wang teaches the method according to claim 16. 
 	Wang does not explicitly teach wherein the executable code is an operating system and/or the code package is an image for installing an operating system in the device.  
	However, Spelta teaches wherein an executable code is an operating system ([0146], “an application present in the mobile telephonic terminal can try to modify a parameter of the user profile through a functionality provided by the execution environment (e.g. the operating system of the Java Virtual Machine)”) and/or the code package is an image for installing an operating system in the device.  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Spelta with the teaching of Wang in order to enhance customizing operation of a mobile telephonic terminal of a user and to enable information stored in a profile to be modifiable by the user (Spelta Abstract). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Guven (US 9,998,896 B1).

 	Regarding claim 24, Wang teaches the method according to claim 15, 
 	wherein: 
 	in step (1.1), the multiple different profile descriptions or code descriptions, respectively, are provided ([0282], “capability information (~multiple different profile descriptions or code descriptions) of the first terminal includes one or more of the following: a type of a radio access technology RAT supported by the first terminal (~a configuration of a target device is a configuration of eUICC (~device) in the target device), a concurrent working capability of a radio access technology supported by the first terminal (~a configuration of a target device is a configuration of eUICC (~device) in the target device), type information of the first terminal (~a configuration of a target device is a configuration of eUICC (~device) in the target device), whether the first terminal supports a packet switched PS domain service, and whether the first terminal supports a circuit switched CS domain service”); and 
 	in step (3), the retrieved profile description or code description is provided with the profile data or code data for the target eUICC ([0047], “sending, by the SM-SR (~data preparation server), the capability information of the first terminal to the SM-DP, so that the SM-DP (~transfer server) generates a profile (~generates a profile package) according to obtained (~retrieved) subscription data (~profile data) and the capability information (~profile description) of the first terminal”).  
	Wang does not explicitly teach that the provided in step (1.1) is provided with placeholders for later insertion of profile data or code data, respectively, and 
 	the provided in step (3) is having the placeholders replaced by the profile data or code data.
	However, Guven teaches a placeholder for later insertion of profile data or code data (col. 4 lines 36-41, “chipset 155 may include an embedded universal integrated circuit card (eUICC). Chipset 155 may include secure storage (e.g., non-volatile solid state memory) designated as blank template 160 as a place holder for receiving and storing a subscriber identification profile (~profile data or code data) (SIDP) 165”), and 
 	a placeholder replaced by the profile data or code data (col. 4 lines 36-41, “chipset 155 may include an embedded universal integrated circuit card (eUICC). Chipset 155 may include secure storage (e.g., non-volatile solid state memory) designated as blank template 160 as a place holder for receiving and storing a subscriber identification profile (~profile data or code data) (SIDP) 165”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Guven with the teaching of Wang in order to leverage technology within the UE devices to provide a simple and convenient way for a user to initialize or "onboard" a UE device in accordance with a service for operation within a network (Guven col. 1 line 66 - col. 2 line 2).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lee1 (US 2017/0142121 A1).

 	Regarding claim 25, Wang teaches the method according to claim 15, further comprising the step: (4) At the transfer server, binding the generated profile package or code package to the target eUICC by means of an establishment between the eUICC and the transfer server ([0047], “sending, by the SM-SR (~data preparation server), the capability information of the first terminal to the SM-DP, so that the SM-DP (~transfer server) generates a profile (~generates a profile package) according to obtained (~retrieved) subscription data (~profile data) and the capability information (~profile description) of the first terminal”; [0308], “transmitter 71 is configured to send the capability information of the terminal to a subscription management SM platform (~comprising SM-DP (~transfer server) and SM-SR (~data preparation server)), so that the SM platform (~comprising SM-DP (~transfer server) and SM-SR (~data preparation server)) manages a configuration file profile on the eUICC or generates a profile or manages the eUICC according to the capability information of the terminal”).  
	Wang does not explicitly teach that the establishment is by a secret, particularly a session key.
	However, Lee1 teaches a secret, particularly a session key establishment ([0098], “ An example of the encryption parameter may be a pair of secret key (eSK_DP_ECKA) and disposable encryption public key (ePK_DP_ECKA) of the profile providing server 210. Thereafter, the profile providing server 210 may generate a session encryption key (Session Key) using the disposable encryption public key (ePK_DP_ECKA) of the profile providing server 210 and the disposable encryption public key (ePK_eUICC_ECKA) of the eUICC 204 received in operation 324”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee1 with the teaching of Wang in order to help protect and increase security of sensitive data in communications. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hietalahti (US 2013/0315072 A1).

 	Regarding claim 26, Wang teaches the method according to claim 15, 
 	wherein in step (2), the profile data or code data are prepared considering input from a MNO server of a Mobile Network Operator MNO ([0156], “SM-DP generates a profile according to obtained subscription data (~profile data) and the capability information of the terminal. It may be understood that the SM-DP already obtains subscription data (~profile data) of an end user from the MNO in advance”), and 
 	in step (1.1), the multiple different profile descriptions or code descriptions are received ([0047], “sending, by the SM-SR (~data preparation server), the capability information of the first terminal to the SM-DP, so that the SM-DP (~transfer server) generates a profile (~generates a code package) according to obtained (~retrieved) subscription data (~code data) and the capability information (~code description) of the first terminal”; [0282], “capability information (~multiple different profile descriptions) of the first terminal includes one or more of the following: a type of a radio access technology RAT supported by the first terminal (~a configuration of a target device hosting the eUICC), a concurrent working capability of a radio access technology supported by the first terminal (~a configuration of a target device hosting the eUICC), type information of the first terminal (~a configuration of a target device hosting the eUICC), whether the first terminal supports a packet switched PS domain service, and whether the first terminal supports a circuit switched CS domain service”).  
	Wang does not explicitly teach that the multiple different profile descriptions or code descriptions are received from the MNO server of a Mobile Network Operator MNO.
	However, Hietalahti teaches that multiple different profile descriptions or code descriptions are received from a mobile network server of a mobile network operator ([0114], “The first octet 310 defines the IE which contains the signalling information which in this case is a network capability information (~profile descriptions) element in E-UTRAN which is assigned (by a network operator (~mobile network operator)) a one byte unique binary number. The first octet 310 indicates the network capabilities (~multiple different profile descriptions) of E-UTRAN, to which the UE is attached”; [0002], “this invention relate generally to wireless communication systems”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hietalahti with the teaching of Wang in order to prevent downgrade of data sessions and degradation of data services (Hietalahti [0048]). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Jacobs (US 2012/0329522 A1).

 	Regarding claim 27, Wang teaches the method according to claim 15, 
([0047], “sending, by the SM-SR (~data preparation server), the capability information of the first terminal to the SM-DP, so that the SM-DP generates a profile according to obtained (~provided) subscription data (~profile data) and the capability information of the first terminal”)
 	wherein additional profile data are not considered in step (3) to execute the retrieved matching profile description together with the profile data, such that the profile package is generated without the additional profile data ([0047], “sending, by the SM-SR (~data preparation server), the capability information of the first terminal to the SM-DP, so that the SM-DP (~transfer server) generates a profile (~generates a profile package) according to obtained (~retrieved) subscription data (~profile data) and the capability information (~profile description) of the first terminal”, wherein additional subscription data (~profile data) are not considered).  
	Wang does not explicitly teach that the profile data in step (2) are additional profile data.
	However, Jacobs teaches additional profile data ([0063], “a change from the subscription data (~profile data) SA of a first service provider A to the subscription data (~profile data) SB of a second service provider B can be made securely and reliably. In a similar manner, during the life cycle of the identification module 104, additional subscription data (~profile data) changes can be made. For example, a change can be made one or more times to the subscription data Si of another service provider and/or to the subscription data Si of a service provider if that data (~profile data) had already been activated, and vice versa”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jacob with the teaching of Wang in order to lower costs for use of services, provide a larger selection of mobile radio services (Jacobs [0002]), and simplify changing of a home network or a mobile radio service provider (Jacobs [0005]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lee2 (US 2015/0303966 A1).

 	Regarding claim 28, Wang teaches the method according to claim 15, 
 	wherein step (3), to generate the profile package ([0047], “sending, by the SM-SR (~data preparation server), the capability information of the first terminal to the SM-DP, so that the SM-DP (~transfer server) generates a profile (~generates a profile package) according to obtained (~retrieved) subscription data (~profile data) and the capability information (~profile description) of the first terminal”), is executed in reaction to a request to down-load a profile package or code package, respectively, to the eUICC ([0299], “SM-DP further includes a transmitter 64, configured to send a profile download request to an SM-SR, where the download request includes an identifier of a to-be-downloaded profile and an identifier of the first eUICC”).  

	However, Lee2 teaches a profile download request from a eUICC to a transfer server ([0062], “eUICC 340 may receive the SMS and then transmit a profile download request (namely, Profile D/L Request) to the profile management server (~transfer server) 320 through the modem (namely, the communication unit) of the terminal”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee2 with the teaching of Wang in order to remotely install or delete mobile communication 
subscriber information in or from an embedded UICC (eUICC) (Lee2 [0002]) and enable downloading and installing of a profile to a universal integrated circuit without receiving, from a network, an SMS for triggering reception of the profile (Lee2 [0013]). 

Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
to.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ALEXANDER YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643